Recelved:19H339B119                      Aus   G 2015 02:21am          P002
To Fourth Courts of Appeals   Page 2 of 2            2015-08-06 07:12 19 (GMT)                     19143398119 From




                              Forth Courts Of

                               04-15-OCW'IO- -CV
                                August 6,2015



 Joe N JaniG Gomez                    VS            Mr Thomas Dashelll




             Emergency Motion to Reconder Slay Of Writ Of Possession

 We ask For the Forth Courts of Appeals to reconsider Stay Writ Of Possession As our
 rent has been paid to date MR Thomas Dashiell has refused to except rent payments
 And has refused to refund any monies for deposit and make any repairs to Apartment
             Mr Dashslell also failed to sever proper notice for eviction notice And Had
 full knowledge of rent being current And stale Judge Presslerwas aware rent was
 current
 At time court was held May 21,2015 As pre Texas slate Law If rent is current Landlord
 must refile and server proper notice of evlclion
                  Mr Dasheill has made consensus for late payments for other tenants and
 has excepted late payment on several occasions from us But Mr Dashelll and Mr Eddie
 Voight have made it clear they do not want anyone of Mexican Origin Quote you all
 need to go back io Mexico You people are taking American jobs and are dirty
                   As pre Judge Pressler QouteJanle Mr Dasheill is being prejudice again
 you nd your husband And I advice you to file an Appeal.
              We pray that The Fouth Courts of Appeal will please reconsider.
                        Emergency MoSion Of Writ Of Possession




                                              SIncerly
                                        Joe n Janie Gomez



                                    V

                                                                                                 k

                                                                                                          CO     —    J
                                      Received:19143398H9                      Aug   6 2015 02:21 an         P001
To: Fourth Courts of Appeals   Page1of2            2015-08-06 07:12:19 (GMT)                      19143398119 From:




                  FAX COVER SHEET
                  TO                      Fourth Courts ofAppeals
                  COMPANY
                  FAXNUMBER               12103352762
                  FROM
                  DATE                    2015-08-06 07:11:16 GMT

                  RE                      UNKNOWN



                  COVER MESSAGE

                  att: Ross




                                                        WWW EFAX.COM